               IN THE UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF ARKANSAS
                        NORTHERN DIVISION


DEBBIE ROBERTS                                                          PLAINTIFF


VS.                          No. 3:20-cv-00120 PSH


ANDREW SAUL, Commissioner,
    Social Security Administration                                    DEFENDANT


                                   JUDGMENT

        Pursuant to the Order filed in this matter this date, this case is remanded for

further proceedings. This is a "sentence four" remand within the meaning of 42

U.S.C. § 405(g) and Melkonyan v. Sullivan, 501 U.S. 89 (1991).

      IT IS SO ORDERED this 19th day of May, 2021.


                                ___________________________________
                                UNITED STATES MAGISTRATE JUDGE
